Title: To George Washington from Robert Morris, 30 November 1782
From: Morris, Robert
To: Washington, George


                  Sir,
                     
                     Office of Finance 30th November 1782
                  
                  I do myself the Honor to enclose to your Excellency the Copy of a Letter addressed to me on the twenty second Instant as Agent of Marine, by the Commissary of Marine Prisoners, Major Turner.  From this Letter two Points arise for Consideration.  1st whether it would be prudent to send in a very large Quantity of Wood, apply a Part to the Comfort of our Prisoners, and the Remainder to be sold for the Purpose of procuring Cloathing &c.  And 2dly whether it would be prudent to agree with the Enemy on a Tariff of Money for the Exchange of Seamen.  On these Points I wish to have your Sentiments fully.  I would observe however that it is my own Opinion even if such Measures should be adopted in any Degree that it be under considerable Limitations.  Thus if Wood be sent in, I think it should be purchased to the Eastward and sent in by Flag Vessels under proper Precautions to prevent any illicit Commerce, and that the Quantity should be such as meerly to reimburse by the Sales of it the Cost and charges and to place the Sums in New York which may be necessary to purchase the Cloathing and Necessaries for the Prisoners, and to redeem them, should the second Point be adopted.  In like Manner if that Point be adopted, that it should be in such cautious Manner as to exclude the Idea of a similar Tariff for Land Prisoners.  I have the Honor to be Sir Your Excellency’s most obedient humble Servant
                  
                     Robt Morris
                  
                Enclosure
                                    
                     
                        Sir
                        Philadelphia November 22 1782
                     
                     Since our conversation last Saturday, on the Means proper to be adopted for the Relief of Marine Prisoners I have fully resolved in my Mind every Circumstance, within my Recollection, in any wise connected with the Subject.  And, among the Points considered, may I presume here to touch upon the Mode of furnishing Fuel for the Prison Ships at New York—a Mode which, as it partly obtained your Approbation, I am led, with the more Diffidence, to observe has certain Objectives that may possibly colour with Propriety my Observations upon it.  The following State of Facts is, therefore, submitted.
                     Last Winter, it seems, the Enemy were desirous of affording, at their own Expence, a Supply of Fuel to the Prison Ships; but the great Scarcity of Wood about the City (and which has, since that Period, considerably increased) required it should be sought for at some Distance: They, therefore, proposed to take the necessary Quantity from the Upper Ends of Long Island, where Wood is both plentiful and cheap, and accordingly demanded of us a Passport for a Vessel to transport it.  The Demand, tho not refused, was never complied with.
                     The Enemy continue to hold out an Idea similar to the foregoing, but evidently, more advantageous to us, as appears by repeated Messages from their Commissary General of Naval Prisoners.  They propose with our Permission to get Wood upon the Banks of the North River, at their own Expence, which they will carry into New York, and cause to be delivered to an Agent to be appointed by us. 
                        He is to have the Liberty of residing in the City, to see the Fuel put on Board of the Prison Ships, to sell, to the best Advantage, any Quantity above what may be necessary for the actual Consumption of the Prisoners, and to apply the Proceeds in the Purchase of Clothing and other Necessaries for the immediate Use of the Prisoners.  Thus favor the Enemy.
                     On our Part it has been urged that a Compliance with the Offer, so far as relates to the introducing the Enemy’s Wood Cutters within our Lines, would lay the Country open to an illicit Trade.  But I answer, that, under the Apprehension of such a Consequence, we ourselves hold the Preventive, either by placing a trusty Guard, or by engaging People of our own to cut the Fuel.  To adopt the latter would be in incurring real Expence, to guard against what on a farther Examination might appear to be imaginary, or, at most, a partial temporary Evil—A Disadvantage bearing us Proportions, perhaps, to the Advantage of a considerable Saving to the Public. Under the immediate Execution of this, or a similar Plan, I look forward to the political Salvation of a large and useful Body of Subjects.  By the Plan here proposed the Expence of cutting Fuel while it does not touch our Finances, becomes a real Addition to the Load upon those of the Enemy, and American Prisoners are decently clad, and comfortably sheltered from the Rigours of an inclement Season, without Expence or Trouble to the Public.  These are weighty Objects.  But if, on the Contrary, we shall agree to cut Fuel, Sufficient only for the actual Consumption of the Prisoners (and that at our own Cost) an important Question arises—how are they to be cloathed?  The judicious Scheme in Agitation for the Relief of Seamen in Captivity cannot be digested, passed into a Law, and brought to operate with sufficient Effect, in the Course of the ensuing Winter—a Crisis, which demands our direct and serious Attention—as, without it, Numbers must perish.  Accumulated Hardships will bend Stubborn Virtue, and should the Survivors, forced under the Pressure and Anguish of Distress, seek Relief in the Service of the Enemy—his national Character would be tarnished, and our Enemy would derive a dangerous Acquisition of naval Strength.
                     These Reasons induce me to propose 1st That his Excellency the Commander in Chief be immediately consulted on the Expediency of sending Wood into New York this Winter, on the Terms, and for the Purposes mentioned; and if, from the Complexion of Things, there should appear to be no Impropriety in that Measure.
                     2d That the General be requested to point out the Ground for the Wood Cutters, taken from the Enemy; or rather, to direct their Limits.
                     3d That the Offer of the Enemy, herein before particularized be accepted in it’s full Extent.
                     With Respect to a Plan for the general Liberation of Marine Prisoners on both Sides, I have thrown together a Few Propositions, which may serve as a Ground Work.  But, to raise the Superstructure, both Parties must be sincerely disposed to contribute their proper Share of Materials.  What these should be, I am too little of a political  to determine.  The Business of reconciling opposite Interests however proved difficult, and often inefficacious: For while the Propisitions of our party are received with Distrust by the other, a Coalition of Sentiment is hardly to be expected.  My Ideas, however, such as they are—I beg Leave to offer under the following Propositions.
                     1st  That all Persons, coming under the Description of Marine prisoners of War, take either Side. and remaining unexchanged to this Day, shall be liberated, in the fullest Meaning of the Word, before the 
                           
                         Day of 
                           
                         next.
                     2d  That, as the Number of Prisoners is greatly in Favor of the Enemy, they shall accept a Composition for the Balance, after the date (for Instance) of Forty Soldiers for each hundred of Seaman. Supposing the Balance to be fifteen hundred, six Hundred Soldiers are  made to release them.  But how far the Measure may be proper, at the present Juncture remains not for me to determine.  We may urge this Composition to the Enemy with the most Propriety, as almost every Marine Prisoner in their Hands was taken—not as the immediate Servant of the Public, but of Individuals only.  Yet should it be deemed inexpedient to give Soldiers for Sailors, in any Proportion, then I would propose
                     3d  That a Value be fixed on each Prisoner of War, according to his Rank, and paid by the Party from whom the Balance is due.  As the United States have a Considerable Claim upon the British in Specie, and Abatement of the Demand might be offered, as an Equivalent.  Possibly the Offer may induce their Acquiescence to the Demand which Policy forbids the actual Payment of it in Specie.  And those Prisoners who shall receive the Benefit of it (not being in public Employ) ought to reimburse the United States by certain Means to be adopted.  I have the Honor to be with the greatest Respect Sir Your most obedient humble Servant
                     (Sign’d) George Turner
                        Commissry Marine Prisoners
                     
                  
                  
               